BARFIELD, Judge.
The trial court imposed concurrent six year sentences for third degree felonies. These sentences exceed the statutory limits and are illegal. Florida Statutes 775.-082(3)(d). We note that the lower court scored a conviction from a foreign jurisdiction as a second degree felony when the foreign statute did not track the Florida statute. Fla.R.Crim.P. 3.701(d)(5)a.3. requires that an offense be scored as a third degree felony when the degree of the felony is ambiguous or impossible to determine. We further note that although the plea agreement called for a cap of six years, it did not require the sentences imposed for the separate crimes to be concurrent.
REVERSED and REMANDED for re-sentencing.
WIGGINTON, J„ and WILLIS, BEN C. (Ret.), Associate Judge, concur.